                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

DOROTHY D.,                     §
                PLAINTIFF,      §
                                §
V.                              §                     CASE NO. 3:18-CV-3384-B-BK
                                §
COMMISSIONER OF                 §
SOCIAL SECURITY ADMINISTRATION, §
                DEFENDANT.      §

 ORDER ACCEPTING THE FINDINGS, CONCLUSIONS AND RECOMMENDATION
             OF THE UNITED STATES MAGISTRATE JUDGE

       United States Magistrate Judge Renée Harris Toliver made findings, conclusions and a

recommendation in this case. No objections were filed. The Court reviewed the proposed

findings, conclusions and recommendation for plain error. Finding none, the Court accepts the

Findings, Conclusions and Recommendation of the United States Magistrate Judge. Plaintiff’s

construed motion, Doc. 15, is GRANTED, Defendant’s motion, Doc. 16, is DENIED, and the

Commissioner’s decision is REVERSED AND REMANDED for further proceedings.

       SO ORDERED this 30th day of December, 2019.
